DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
2.	Applicant is advised that should claim 2 be found allowable (which includes the scope of parent claim 1), claim 15 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

4.	Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 7, it is not clear how the side walls of the reservoir are disposed in a “spaced apart relationship”.  To the best degree the examiner understands the claimed subject matter, these walls need to be connected to one another in order to define the reservoir.

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claims 1-8, 15, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 6,209,748 (Dunbar).
Regarding claim 1, Dunbar (embodiment of Figure 10) teaches a lid for use in association with a beverage container, comprising:  
- a side wall (located between 226 and 227 in Figure 10; see annotated Figure 10 below), wherein the side wall is generally annular (clearly shown); 
- a top wall (226 as well as all vertically-facing surfaces radially inward which are not taught to be cavities), wherein the top wall extends radially inward from the side wall; 
- a rib (227), wherein the rib is generally annular and emanates from the side wall;  
- a skirt (228), wherein the skirt is generally annular and emanates from the rib; and 
- a reservoir (223), wherein the reservoir is adapted to contain one or more condiments (explicitly stated in col. 5 lines 47-52).  

    PNG
    media_image1.png
    463
    843
    media_image1.png
    Greyscale

Regarding claim 2, the top wall further comprises an aperture for receiving a straw therethrough (unlabeled; see annotated Figure 10 above; aperture is capable of use in the intended manner of receiving a straw).  
Regarding claim 3, the side wall and the top wall form a generally frusto-conical region (clearly shown in Figure 10; see annotated Figure 10 above showing frusto-conical side wall).  
Regarding claim 4, the rib is releasably connectable to the beverage container (see rim 217 disposed in shoulder 227 in Figure 10; configuration is also well-known in the art).  
Regarding claim 5, the skirt is adapted to regulate vertical displacement of the lid when stacked with one or more other lid(s) (see Figure 9).  
Regarding claim 6, the reservoir is associated with the top wall (integrally molded therein).  
Regarding claim 7, the reservoir comprises four side walls in a spaced-apart relationship (sidewalls are not labeled; two are explicitly seen in Figure 10; two others are inherently present due to the rectangular shape of the cavity).  
Regarding claim 8, the reservoir is positioned proximate to at least one of ice and a flowable liquid to controllably regulate the temperature of a condiment positioned in the reservoir (liquid is disposed inside the container underneath the reservoir).  
Regarding claim 15, Dunbar (embodiment of Figure 10) teaches a lid for use in association with a beverage container, consisting of: 
- a side wall (located between 226 and 227 in Figure 10; see annotated Figure 10 above), wherein the side wall is generally annular (clearly shown);
- a top wall (226 as well as all vertically-facing surfaces radially inward which are not taught to be cavities), wherein the top wall extends radially inward from the side wall, and wherein the top wall includes an aperture for receiving a straw therethrough (unlabeled; see annotated Figure 10 above; aperture is capable of use in the intended manner of receiving a straw);  
- a rib (227), wherein the rib is generally annular and emanates from the side wall; 
- a skirt (228), wherein the skirt is generally annular and emanates from the rib; and 
- a reservoir (223), wherein the reservoir is associated with the top wall and adapted to contain one or more condiments (explicitly stated in col. 5 lines 47-52).  
Regarding claim 16, Dunbar (embodiment of Figure 10) teaches a process for using a lid in combination with a container, comprising the steps of: 
- providing a lid (214), comprising: 
located between 226 and 227 in Figure 10; see annotated Figure 10 below), wherein the side wall is generally annular;  
- a top wall (226 as well as all vertically-facing surfaces radially inward which are not taught to be cavities), wherein the top wall extends radially inward from the side wall; 
- a rib (227), wherein the rib is generally annular and emanates from the side wall; 
- a skirt (228), wherein the skirt is generally annular and emanates from the rib; and 
- a reservoir (223), wherein the reservoir is adapted to contain one or more condiments (explicitly stated in col. 5 lines 47-52); 
- providing a container (112); 
- associating at least one of ice and a liquid with the container (coffee is cited as an example in col. 3, line 25);  
- securing the lid to the container (clearly shown in Figure 10); 
- associating a condiment with the reservoir region of the lid (explicitly stated in col. 5 lines 47-52); and 
- controlling the temperature of the condiment with the at least one of ice and liquid in the container (Examiner asserts that the disposition of coffee – well known to be served hot – will inherently provide some heating to the condiment reservoir, and thus control the temperature of the condiment to some degree).  

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over US 6,209,748 (Dunbar) as applied above under 35 USC 102(a)(1) in view of Official Notice.
	Regarding claims 9-14, Examiner takes Official Notice it would have been obvious to one having ordinary skill in the art at the time the invention was made to form the lid of Dubar of any one of the In re Leshin, 125 USPQ 416.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES N SMALLEY whose telephone number is (571)272-4547.  The examiner can normally be reached on M-F 11:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe, Jr. can be reached on (571) 272-4926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES N SMALLEY/Examiner, Art Unit 3733